Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 8/8/2022.  Claims 20-39 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 20 as amended distinguishes itself over the prior art by delineating a system to: establish a connection between a client and the first node based upon credentials of the client being authenticated, wherein a client identifier is provided to the client; in response to receiving an access request, comprising the client identifier, for a file accessible through the first node: form a handle to include a disk element identifier of a disk element of the first node, a file inode number generated by the disk element for the file, and a virtual address that is translated into a physical address for locating the file in the shared storage, wherein the handle is provided to the client; generate session data to include network element session data and disk element session data, comprising the handle for the file and the client identifier, for the client, wherein the network element session data includes a user identifier, the client identifier, and the handle, and the disk element session data includes the user identifier, the client identifier, the handle, permission data, and lock state type data; in response to receiving a request, including the handle and the client identifier, to access the file through the first node, provide the client with access to the file using the session data; in response to closing network ports of a network element of the first node, migrate virtual network interfaces of the network ports to the second node of the network of nodes as migrated virtual network interfaces; and provide, by the second node using the network element session data and the disk element session data of the session data, the client with access to the file based upon the client connecting to the migrated virtual network interfaces through the network ports of the second node, wherein the virtual address of the file is used to determine the disk element identifier of the disk element serving the file. 
Claims 21-39 are allowed based on the similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458